





CITATION:
Deep v. College
          of Physicians and Surgeons of Ontario, 2011 ONCA 196





DATE:
          20110311



DOCKET:
          M39387/M39512/C52721



COURT
          OF APPEAL FOR ONTARIO



MacPherson, Rouleau and Epstein JJ.A.



BETWEEN



Albert Ross Deep, M.D., F.R.C.P. (C)



Plaintiff/Appellant



and



The College of
          Physicians and Surgeons of Ontario, Dr. David
Massel
,
          Ms. Carolyn Silver, Dr. Turnbull, Dr. David Walker, Dr. M. Gabel, Dr. N. De,
          Dr. T.
Moriarity
, Mr. R. Pratt, Mr.
Dhawan
, Dr. Rocco
Gerace
,
          and Dr. Melvin




Defendants/Respondents



BETWEEN



The College of Physicians and Surgeons of Ontario



Applicant/Respondent



and



Dr. Albert Ross Deep



Respondent/Appellant



Dr. Albert Ross Deep, acting in person



Michelle Gibbs, for the respondents



Heard
and released orally: March 4, 2011.



On appeal from the order of Justice Ruth E.
Mesbur
of the Superior Court of Justice dated September
          23, 2010.



ENDORSEMENT



[1]

The appellant, Dr. Albert Ross Deep, appeals from the
    order of
Mesbur
J. of the Superior Court of Justice
    dated 23 September 2010, dismissing his action against the respondents and
    granting the Colleges application to declare him to be a vexatious litigant
    pursuant to s. 140 of the
Courts of
    Justice Act
, R.S.O. 1990, c. C.43.

[2]

On the application to declare the appellant to be a
    vexatious litigant, we agree with the factual findings, legal analysis and
    conclusions of Justice
Mesbur
.

[3]

With respect to the appeal from the order dismissing
    his action, we agree with the motion judge that the claim is, at its root, an
    attempt to relitigate claims that have been previously adjudicated and
    dismissed. Further, the claim is based on documents that are inadmissible in a
    civil proceeding by operation of s. 36(3) of the
Regulated Health Professions Act 1991
, S.O. 1991 c.18 (see
Task Specific Rehabilitation Inc. v.
Steenecke

(2004), 188 O.A.C. 318). Without this
    evidence the appellant has no way of proving the necessary facts to support his
    claim.

[4]

The appeal is dismissed.

[5]

For the sake of clarity, we state that, going forward,
    Dr. Deep must seek the leave of a superior court judge before taking any step
    in any proceeding in any court in Ontario, including this court: see
Varma
v.
Rozenberg
,
    1998
CanLII
4334 (O.N. C.A.), at
para
.
    5.

[6]

The respondents are entitled to their costs of the
    appeal fixed at $7,500 inclusive of disbursements and HST.

J. C. MacPherson J.A.

Paul Rouleau J.A.

Gloria
    Epstein J.A.


